      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF FLORIDA
                     PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                   Case No. 5:11cr3-MW/EMT

YAMURA HUDSON,

           Defendant.
__________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate

Judge's Report and Recommendation.          ECF No. 149.      Upon

consideration, no objections have been filed. Previously, this Court

adopted the Magistrate Judge’s Report and Recommendation. ECF

No. 150. Defendant, however, filed a motion for reconsideration,

ECF No. 154, which this Court granted. ECF No. 155. In so

granting, this Court gave Defendant until May 15, 2019 to file

objections. That day has come and gone. There remain no

objections to the Magistrate’s Report and Recommendation.

Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 149, is accepted

and adopted as this Court’s opinion. The Clerk shall enter

                                 1
judgment stating, “The Motion under 28 U.S.C. § 2255 to Vacate,

Set Aside or Correct Sentence by a Person in Federal Custody,”

ECF No. 148, is summarily DENIED and DISMISSED. A

certificate of appealability is DENIED.” The Clerk shall close the

file.

        SO ORDERED on May 24, 2019.


                        s/Mark E. Walker           ____
                        Chief United States District Judge




                                2
